DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10, 12, 14, 16-21, 26, 28-29, 32, 34, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16, and 26, prior art generally teaches various limitations found in the claim. Vanderhoof et al. (US 2007/0039464 A1) teaches a hybrid cooler/dryer for conditioning a gas, comprising a heat exchanger [53], a condensate-removal device [57], and a membrane dryer [44], wherein the heat exchanger is physically adapted to cool the gas before it enters the condensate-removal device, the condensate-removal device is physically adapted to remove condensate from the sample gas, and the membrane dryer is physically adapted to reduce a dew point of the condensate-free sample gas, providing a conditioned gas (Para [0032-0035], see Fig. 2C). Arbeiter (US 2005/0241178 A1) teaches a hybrid cooler/dryer for conditioning a gas comprising a heat exchanger having a first and second tube and a passive cooler (Para [0003], see Fig. 1). Gerhold (US 2015/0362468 A1) teaches a gas conditioner having a heat exchanger, condensate-removal device, and membrane dryer (Para [0023, 0037, 0045], see Figs. 1-2).

Regarding claims 2-6, 8-10, 12, and 14, they are dependent on claim 1.
Regarding claims 17-21, they are dependent on claim 16.
Regarding claims 28-29, 32, 34, and 36, they are dependent on claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861